Filed 11/20/13 P. v. Romero CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B250171

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA053247)
         v.

LUIS ALBERTO ROMERO,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Dalila C.
Lyons, Judge. Affirmed.
         Charlotte E. Costan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Luis Alberto Romero, appeals from a June 26, 2013 order denying his
motion to modify the restitution sum. We affirm the order.
       On February 18, 2009, defendant moved for modification of the restitution fine.
The motion was denied on April 22, 2009. On June 25, 2013, defendant again moved for
modification of the restitution fine. The trial court denied the second motion on June 26,
2013. The trial court stated: “This is an unjustified successive motion. On April 22,
2009, the court (Judge Burt Pines) denied the same motion. As Judge Burt Pines
explained, the court imposed a restitution fine of $200.00, not $7,491.00 as claimed by
defendant. The required $7,491.00 payment constitutes restitution to the victim’s family
and the State Victim’s Compensation Board pursuant to Penal Code section 1202.4 (F).
Furthermore, the court of appeal affirmed the trial court’s imposition of this restitution.”
       Defendant filed his notice of appeal on July 18, 2013. We appointed counsel to
represent defendant on appeal. After examination of the record, appointed appellate
counsel filed an “Opening Brief” in which no issues were raised. Instead, appointed
appellate counsel requested this court to independently review the entire record on appeal
pursuant to People v. Wende (1979) 25 Cal.3d 436, 441. (See (Smith v. Robbins (2000)
528 U.S. 259, 277-284.) On October 2, 2013, we advised defendant that he had 30 days
within which to personally submit any contentions or arguments he wishes us to consider.
On October 24, 2013, defendant requested removal of his present counsel and
appointment of another appellate counsel. We denied defendant’s requests on October
24, 2013.
       We have examined the entire record and are satisfied appointed appellate counsel
has fully complied with her responsibilities. No argument exists favorable to defendant
on appeal. (People v. Kelly (2006) 40 Cal.4th 106, 112-113; People v. Wende, supra, 25
Cal.3d at p. 441.) In our prior opinion, we affirmed the imposition of restitution but
modified the abstract of judgment to reflect the trial court’s oral order of joint and several
liability. (People v. Romero (Dec. 19, 2008, B203217) [nonpub. opn.].) Defendant’s
challenge of the restitution sum is barred by the doctrine of the law of the case. (People
v. Turner (2004) 34 Cal.4th 406, 417; People v. Stanley (1995) 10 Cal.4th 764, 786.)

                                              2
     The June 26, 2013 order is affirmed.


                         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                         TURNER, P. J.




We concur:




     MOSK, J.




     KRIEGLER, J.




                                            3